                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


CHARLES E. FERGUSON,

                   Plaintiff,

      v.                                           Case No. 18-cv-1238-pp

STATE OF GEORGIA, et al.,

                   Defendants.


 ORDER ADOPTING JUDGE JOSEPH’S REPORT AND RECOMMENDATION
 (DKT. NO. 7), OVERRULING PLAINTIFF’S OBJECTION (DKT. NO. 8) AND
                        DISMISSING CASE


I.    Background

      On August 10, 2018, the plaintiff, who is representing himself, filed a

complaint against the State of Georgia, “P.J.,” Craig Schwall, Fulton County

Superior Court, and N. Welch. Dkt. No. 1. The plaintiff also filed an “affidavit of

Financial Status,” dkt. no. 2, and a motion asking the court to allow him to

proceed without prepaying the filing fee, dkt. no. 4. On August 31, 2018, Judge

Joseph granted the plaintiff’s motion to proceed without prepaying the filing

fee, but recommended that this court dismiss the case because the plaintiff

had not stated a claim for which a federal court could grant relief. Dkt. No. 7.

The court adopts that recommendation, and dismisses the case.




                                         1
II.   Discussion

         A. Judge Joseph’s Report and Recommendation (Dkt. No. 7)

      Judge Joseph began by noting that the plaintiff is a prolific filer in this

district, “having filed fifteen cases over the years.” Dkt. No. 7 at 3. She

commented that the plaintiff’s complaint was difficult to follow, but that he

appeared to challenge a November 2005 incident where an officer, who was a

“certified Ku Kluck Clan [sic] member of the Welch law enforcement family of

South Carolina,” arrested the plaintiff. Id. (quoting dkt. no. 1 at 1). The plaintiff

alleged that defendant Welch—apparently a police officer in Atlanta, Georgia—

stated in police reports and swore before a grand jury in Fulton County,

Georgia that he’d seen the plaintiff’s antique guns on the table along with

powdered cocaine. Dkt. No. 1 at 1. The defendant was charged in state court,

his antique guns were forfeited and he was detained in the Fulton County Jail

for two years before being released on Speedy Trial grounds. Id. at 1-2. The

plaintiff alleged that the charges filed against him were false and that the state

should have returned the two guns (which he valued at $1,000,000) and

$24,000 in currency that was seized from him. Id. at 2. For relief, he asked for

return of “Three firearms seized by P.O., and 24 thousand dollars, plus

Interest, and to be Compensated for time spent imprisoned for a crime(2) THAT

HE DID NOT COMMIT.” Id.

       After acknowledging that the law requires judges to give pro se

complaints a liberal construction, Judge Joseph concluded that even if she

liberally construed the complaint, the plaintiff had not stated a cognizable

                                          2
claim. Dkt. No. 7 at 3. She commented that the plaintiff’s complaint appeared

to allege “a conspiracy between Officer Welch, the prosecutor, and the judge to

deprive him of his antique firearms and money; however, the exact purpose of

the conspiracy is unclear.” Id. at 3-4. Judge Joseph concluded that the

plaintiff’s allegations “border[ed] on fantasy and [could] be dismissed on that

basis alone.” Id. at 4 (citing Taylor v. Rockford Police Dep’t., 165 F.3d 33 (7th

Cir. 1998); Gladney v. Pendleton Corr. Facility, 302 F.3d 773 (7th Cir. 2002)).

She also noted that the plaintiff’s claims, brought under 42 U.S.C. §1983, were

likely time barred because Georgia’s statute of limitation for personal injury is

two years. Id. (citing Ga. Code Ann. §9-3-33). For these reasons, Judge Joseph

recommended that this court dismiss the complaint.

         B. Objections to Report and Recommendation

      On September 11, 2018, the court received from the plaintiff a one-

paragraph objection to Judge Joseph’s recommendation. Dkt. No. 8. The

objection cited that the plaintiff had not consented to the authority of “P.J.”

under 28 U.S.C. §636(c)(1), and demanded “the Right to a more speedy decision

of Defendant Court, recently notified of Perjury 2018.” Id.

         C. Analysis

      Under Federal Rule of Civil Procedure 72(b)(3), if a party objects to a

magistrate judge’s recommendation, the district court must conduct a de novo

review of any portion of the recommendation to which the party properly

objected. Fed. R. Civ. P. 72(b)(3). The district court may “accept, reject, or




                                         3
modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Id.

      The plaintiff’s objection does not address Judge Joseph’s evaluation of

his claims, her finding that he had not stated a claim for which a federal court

could grant relief or her finding that the claims likely were time-barred. The

objection says only that the plaintiff did not consent to the “Jurisdiction of

P.J.” Id. The court suspects that the plaintiff meant to say that he had not

consented to Judge Joseph’s authority to issue the final decision in his case.

The court does not know whether that is true—judges are not able to view the

consent forms filed by parties. But even if what the plaintiff says is true, and

he did not consent to Judge Joseph’s authority to issue a final decision in his

case, that isn’t what Judge Joseph did. She recommended that this court—an

Article III, district court—issue the final decision in the plaintiff’s case.

      Congress has explicitly permitted magistrate judges to issue reports and

recommendations to district court judges. Section 636(b)(1)(A) allows district

judges to designate certain matters to magistrate judges for resolution.

Although it is true that the statute says that a magistrate judge cannot issue a

final ruling on a motion “to dismiss for failure to state a claim upon which relief

can be granted,” it allows a district court judge to “designate a magistrate judge

to . . . submit to a judge of the court proposed findings of fact and

recommendations for the disposition, by a judge of the court, of any motion

excepted in subparagraph (A)[.]” That is exactly what Judge Joseph did here—




                                          4
she submitted her proposed findings of fact and recommended that this court

dismiss the plaintiff’s case for the reasons she provided.

      The plaintiff cited 28 U.S.C. §636(c)(1) in support of his argument. That

part of the statute allows a magistrate judge to “conduct any or all proceedings

in a jury or nonjury civil matter,” “upon consent of the parties.” 28 U.S.C.

§636(c)(1). Subsection (c)(1), however, does not prohibit a district court judge

from designating proceedings to a magistrate judge for a report and

recommendation. The plaintiff’s consent—or lack of consent—is irrelevant to

this court’s ability ask a magistrate judge to issue a report and

recommendation on the plaintiff’s case.

      Because the plaintiff did not object to Judge Joseph’s findings as to the

merits of his claims, the court reviews the remainder of her recommendation

for clear error. Fed. R. Civ. P. 72(b); Johnson v. Zema Sys. Corp., 170 F.3d 734,

739 (7th Cir. 1999) (citations omitted). Judge Joseph did not commit clear

error in recommending that this court dismiss the complaint.

      To the extent that the plaintiff challenges the events surrounding his

arrest in Georgia, the plaintiff cannot pursue the lawsuit in this district.

Section 1391 of Title 28 says that a plaintiff may file a civil case “(1) in a

judicial district in which any defendant resides, if all defendants are residents

in the State in which the district is located; (2) a judicial district in which a

substantial part of the events or omissions giving rise to the claim occurred, or

a substantial part of property that is the subject of the action is situated; or (3)

if there is no district in which an action may otherwise be brought as provided

                                          5
in this section, any judicial district in which the defendant is subject to the

court’s personal jurisdiction with respect to such action.” 28 U.S.C. §1391. The

defendants the plaintiff has sued don’t live in Wisconsin, the events the

plaintiff describes didn’t happen in Wisconsin, and the defendants aren’t

subject to this court’s personal jurisdiction.

       When the court lacks venue, it may dismiss the case or transfer it to

where it could have been filed. 28 U.S.C. §1406(a). In this case, there is no

reason for the court to transfer the case to the Northern District of Georgia. As

Judge Joseph noted, the events the plaintiff described occurred between 2005

and 2007. The statute of limitations for §1983 civil rights claims “is that which

the State provides for personal-injury torts.” Wallace v. Kato, 549 U.S. 384, 387

(2007). Under Georgia law, the statute of limitations for such claims is two

years. O.C.G.A. §9-3-33; see also Williams v. City of Atlanta, 794 F.2d 624, 626

(11th Cir. 1986). It is too late for the plaintiff to file these claims, even if he had

filed them in the appropriate district. The court must dismiss the complaint, as

Judge Joseph recommended.

III.   Conclusion

       The court ADOPTS Judge Joseph’s report and recommendation. Dkt. No.

7.

       The court OVERRULES the plaintiff’s objection. Dkt. No. 8.

       The court ORDERS that this case is DISMISSED. This order and the

judgment to follow are final.




                                           6
      A dissatisfied party may appeal this court’s decision to the Seventh

Circuit Court of Appeals by filing a notice of appeal within thirty (30) days of

the entry of judgment. See Fed. R. of App P. 3, 4. This court may extend that

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the thirty-day deadline. See Fed. R.

App. P. 4(a)(5)(A).

      Dated in Milwaukee, Wisconsin this 29th day of August, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                         7
